Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

Applicant’s arguments with respect to claims 15 (and dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The prior art is generally silent on the structure of the gripping mechanism.  Therefore Ciocarlie et al has been relied upon to provide the prior art to address the limitations regarding the structure of the gripping mechanism.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 15-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowsky et al (see attached paper), hereafter known as Stachowsky, in light of Noda et al (US Pub 20170100841 A1), hereafter known as Noda, in light of Ciocarlie et al (US Pub 2014/0097631 A1), hereafter known as Ciocarlie.
For Claim 15, Stachowsky teaches A system comprising:
A robot including an end-effector (Page 2219, Column 2, Experimental Setup (1)(b), and Figures 5 and 6 confirm the method is being used with a robot, and the figures confirm there are end-effectors). 
At least once processor communicatively coupled to the end effector; (Page 2220, Column 1.  Stachowsky shows how a ChipKit Max32 microcontroller has been used to read tactile sensors and control grasping forces in previous experiments).
Receive, at the at least one processor, tactile sensor data from a plurality of tactile sensors; (Page 2215, Column 1, Section A & B.  Stachowsky describes how the tactile data is processed.  It is inherent that the data be processed at a processor.)
Temporally difference, by the at least one processor, the tactile sensor data (Page 2218, Column 2, Equation 2).
Compute, by the at least one processor, a plurality of correlations for the temporally differenced tactile sensor data; (Page 2217, Column 1, Section B).
Detect, by the at least one processor, one more non-zero correlations in the plurality of correlations; (Figure 2, Page 2217, Column 2, Stachowsky shows charts of correlations in the data, and describes how correlations indicate a slip has occurred).
Create, by the at least one processor, at least one output signal that includes information that represents the one or more non-zero correlations in the plurality of correlations.  (Page 2214, Column 2, Paragraph 4, Stachowsky describes how this strategy can be used to compute the required grasping forces that will eliminate the slippage and can be used for in-hand manipulation.  Page 2225, Column 1, Conclusion Paragraph 3 describes how the method can be used to inform finger motion during an in-hand manipulation task.  This means a signal of some sort is inherent.)
And cause the end-effector to be controlled based on the at least one output signal. (Page 2221  Section VII, and Figures 8 and 9)
Stachowsky does not teach the end-effector comprising: 
a first underactuated finger coupled to the robot, wherein the first finger includes: 
a proximal link coupled to the robot; and 
a distal link coupled to the proximal link and which extends along a first axis, wherein the distal link comprises a node disposed on a lever arm sized and shaped to receive a first tendon; and 
a plurality of tendons, wherein a first respective tendon in the plurality of tendons is associated with the first underactuated finger
And at least one nontransitory processor-readable storage device communicatively coupled to the at least one processor and which stores processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to: Stachowsky is silent on where the instructions are stored.  
Ciocarlie, however, does teach the end-effector comprising: 
a first underactuated finger coupled to the robot, wherein the first finger includes: (Fig. 1A, Fig. 4, [0008])
a proximal link coupled to the robot; and (Fig. 1A, Fig. 4 shows proximal links)
a distal link coupled to the proximal link and which extends along a first axis, wherein the distal link comprises a node disposed on a lever arm sized and shaped to receive a first tendon; and (Fig. 1A, Fig. 4 shows distal links coupled to the proximal link along a first axis.  Fig. 4 shows that the tendon is attached to a point (a node) on the distal link.  It could be said that the distal link is shaped to receive a first tendon, since it does receive the first tendon.  Additionally, because of the positioning of the node, and the fact that the finger will curl when the tendon is pulled, the attachment point of the node that holds the tendon is on a lever arm from the main axis.)
a plurality of tendons, wherein a first respective tendon in the plurality of tendons is associated with the first underactuated finger (Fig. 1A-1F, Fig. 4 shows that both graspers can have the tendons associated with them, and a first tendon could be associated with a finger)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Stachowsky’s tactile gripping method with Ciocarlie’s robotic gripping apparatus because Stachowsky’s gripping method uses tendons to control the force of the gripper in response to the measured forces, and Ciocarlie’s apparatus also uses tendons to control the force of the grippers.  Stachowsky’s method could be performed with the general structure of Ciocarlie’s grippers, so it would be obvious to do so.
Noda, however, does teach And at least one nontransitory processor-readable storage device communicatively coupled to the at least one processor and which stores processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to: ([0086], Noda describes how the CPU executes various programs stored in the memory).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Stachowsky’s method of controlling a robot end effector with Noda’s method of storing the instructions for the method in a memory.  A person of ordinary skill in the art prior to the effective filing date would do this because a memory with stored instructions is an effective way to quickly feed instructions to a processor.)
Stachowsky’s method does not teach Mask, by the at least one processor, a set of masked pairs of tactile sensor data in the tactile sensor data; 
However, Stachowsky does teach filtering out noise and data due to sensor type (2218-2219, Section D.  Stachowsky teaches a normalization method to filter out undesirable data inputs from sensor type or Gaussian white noise on sensors)
Therefore, in light of Stachowsky’s filter teaching, it would be obvious to one of ordinary skill in the art prior to the effective filing date to Mask, by the at least one processor, a set of masked pairs of tactile sensor data in the tactile sensor data.
It would be obvious to one of ordinary skill in the art prior to the effective filing date because masking, filtering, normalizing, or removing unnecessary, misleading, or incorrect signals is an effective way to reduce their impact upon data analysis methods of the signals.  Stachowsky is filtering information before it goes into the covariance matrix.  The mask acts as a filter for incorrect information after it has entered the covariance matrix.  Stachowsky provides a covariance matrix (2219, equation 5), of which elements represent the covariance of pairs of data, so masking an element would be masking a pair of tactile sensor data.  It would be obvious to one of ordinary skill in the art prior to the effective filing date to mask signals that are incorrect or misleading. These signals could be caused by noise, factory defects, or mistakes made in programming, but if there is a way to determine false positives in slips during the process of creating a covariance matrix, it would be obvious to ignore, remove, or mask those elements of the matrix.  At [0134] of the applicant’s specification, the most detail is provided onto the purpose and definition of masking, and the purpose/action appears to be to filter out defective signals.  There is nothing provided within the specification or claim language that suggests that the masking is anything more than removing or ignoring the misleading or incorrect information, as such it’s broadest reasonable interpretation would be obvious to one of ordinary skill in the art prior to the effective filing date.

For Claim 16, modified Stachowsky teaches The system of claim 15, wherein the plurality of tactile sensors includes a plurality of force sensors, or a plurality of pressure sensors. (Page 2215, Column 1, Section A, Stachowsky describes that the slip detectors can use general force contact sensors.)

For Claim 17, modified Stachowsky teaches The system of claim 15, wherein the plurality of tactile sensors is coupled to the end effector. (Page 2218, Column 2, point 5 “Normal contact forces can be sensed by tactile sensors on the end effector”)

For Claim 18, modified Stachowsky teaches the system of claim 15, wherein to receive the tactile sensor data from a plurality of tactile sensors, when executed, the processor-executable instructions further cause the at least one processor to:
Receive, at the at least one processor, a plurality of spatial values and a plurality of temporal values. (Page 2215, Column 1, Section A & B.  Stachowsky describes how the tactile data is processed.  The applicant’s specification suggests that “Spatial values” refers to force values specifically in spatial directions.  [0130] “Without loss of generality each sensor in the plurality of tactile sensors may be indexed by spatial index I and temporal index j”.  As shown on page 2218, Equation (2), Stachowsky also collects this information.)

For Claim 19, modified Stachowsky teaches The system of claim 18, wherein, when executed, the processor-executable instructions further cause the at least one processor:
Stachowsky teaches to store sensor data being a plurality of spatial values and a plurality of temporal values (Page 2215, Column 1, Section A & B.  Stachowsky describes how the tactile data is processed.  The applicant’s specification suggests that “Spatial values” refers to force values specifically in spatial directions.  [0130] “Without loss of generality each sensor in the plurality of tactile sensors may be indexed by spatial index I and temporal index j”.  As shown on page 2218, Equation (2), Stachowsky also collects/stores this information.)
Modified Stachowsky does not teach to Store the plurality of spatial values and the plurality of temporal values in a memory. Stachowsky does teach the use of summation from previous values, but does not specify storing them in memory.
Noda, however, does teach Store sensor data in memory.  ([0007], [0087], [0126].  Noda describes how the memory stores hand tip motion model information, robotic arm information, images, elbow motion model information, and position and attitude of the TCP of the first arm.  Still, the examiner is stressing that this teaching is mostly being relied upon for the storing of information gathered from sensors, as Stachowsky does teach the gathering of the specific data, but not the storing of it).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Stachowsky’s method of collection spatial and temporal data with Noda’s method of storing data gathered from sensors, because it would allow analysis to be done on the data, and it would make it easier to perform summation calculations, which Stachowsky does do.)
 
For Claim 20, modified Stachowsky teaches The system of claim 18, wherein to compute the plurality of correlations for the temporally differenced tactile sensor data, when executed, the processor-executable instructions further cause the at least one processor to:
Compute, by the at least one processor, a covariance matrix from the plurality of spatial values and the plurality of temporal values.  (Page 2217, Column 1, Section B.  The specification suggests that “Spatial values” refers to force values specifically in spatial directions.  [0130] “Without loss of generality each sensor in the plurality of tactile sensors may be indexed by spatial index I and temporal index j”.  As shown on page 2218, Equation (2), Stachowsky also collects this information. Page 2219, Column 1, Section E shows the computation of the covariance matrix. )


For Claim 22, modified Stachowsky teaches The system of claim 15, wherein, when executed, the processor-executable instructions cause the at least one processor to:
Cause an increase in prehension on an item in contact with the end-effector.  (Page 2224, Column 1, Results, Stachowsky describes how when the ball is attempted to be lifted with insufficient force, the grip of the fingers tighten and the ball is lifted.)

For Claim 23, modified Stachowsky teaches The system of claim 22, wherein:
The end effector includes a plurality of fingers; and
To cause the increase in prehension on the item in contact with the end-effector, when executed, the processor-executable instructions further cause the at least one processor to:
Tighten a grip on the item by the plurality of fingers.
(Page 2224, Column 1, Results, Stachowsky describes how when the ball is attempted to be lifted with insufficient force, the grip of the fingers tighten and the ball is lifted.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Stachowsky in light of Brewer et al (US Pub 10534087), hereafter known as Brewer, in light of Noda, in light of Ciocarlie.
For Claim 21, modified Stachowsky teaches The system of claim 15, wherein to mask the set of masked pairs of tactile sensor data in the tactile sensor data, when executed, the processor-executable instructions further cause the at least one processor to:
Mask, by the at least one processor, data for the temporally differenced tactile sensor data, that correspond to the set of masked pairs of tactile sensor data.
(Page 2215, paragraph 3, Stachowsky describes how in previous cases spurious signals must be removed that cause a slip controller to activate when a slip is not present.  Removing a spurious signal from a tactile sensor is the same as masking data.  Additionally, at Page 2217, Column 1, Section B, Stachowsky cites that data is collected from at least two tactile elements, which means the data which may indicate an incorrect slip comes in pairs.  Stachowsky does not teach masking correlations.)
Brewer, however, does teach masking a set of correlations in the plurality of correlations. (Page 12, Column 1, Line 52, Brewer describes that when false correlations are created between the position and movement of satellites, scalar tracking loops can ignore those correlations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Stachowsky’s method of masking data before finding correlations with Brewer’s teaching of masking data after correlation.  A person of ordinary skill in the art prior to the effective filing date might do this because a correlation might be obviously incorrect when the raw data from the sensor may appear accurate.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over modified Stachowsky in light of Yamazaki et al (US PUB 20150124057 A1), hereafter known as Yamazaki, in light of Noda, in light of Ciocarlie.
For Claim 24, modified Stachowsky teaches The system of claim 22, wherein the end-effector includes a gripper; and wherein to cause the increase in prehension on the item in contact with the end-effector, when executed, the processor-executable instructions further cause the at least one processor to: increase prehension.  (Page 2224, Column 1, Results, Stachowsky describes how when the ball is attempted to be lifted with insufficient force, the grip of the fingers tighten and the ball is lifted.)
Modified Stachowsky does not teach to An Adhesion Gripper or to Actuate the adhesion gripper as a method to increase prehension.
Yamazaki, however, does teach to An Adhesion Gripper and to Actuate an adhesion gripper as a method to increase prehension. ([0070])
Therefore, a person of ordinary skill in the art prior to the effective filing date of the invention would combine modified Stachowsky’s method of robot control with Yamazaki’s method of using and actuating an adhesion gripper as a way to increase prehension, because turning on a adhesion gripper (or a vacuum suction device) would assist in holding the object to the robotic end effector, thus increasing prehension.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Mondays-Thursdays.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664